DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0179961 A1), hereinafter “Wu” and in view of Collins et al. (US 2014/0280291 A1), hereinafter “Collins”. 

As per claim 1, Wu teaches a method comprising:
“performing entity extraction on content in a file that a user is consuming or authoring or editing; storing the extracted entities in an index” at [0047]-[0049];

“generating terms and phrases related to the extracted entities and storing the terms and phrases in the index” at [0047]-[0049];
(Wu teaches generating terms and phrases related to the extracted entities and storing the terms and phrased in a database)
Wu does not explicitly teach “wherein the index is used for auto-complete suggestions for content-aware search suggestions with respect to the file that the user is consuming or authoring or editing” nor  “in response to receiving an input of at least one character in a search field while the file is being display: providing a set of search suggestions to auto-complete the input in the search field based on the terms and phrases that appear in the index that satisfy a condition with respect to the at least one character from the input, the search suggestions including a term from the index that starts with a character from the input and is based on or including an extracted entity of the content in the file that the user is consuming or authoring or editing” as claimed. 
However, Collins teaches a method for using recent media consumption to select query suggestions including the step of 
“storing the extracted entities in an index, wherein the index is used for auto-complete suggestion for content-aware search suggestions with respect to the file that the use is consuming or authoring or editing” at [0047]-[0048];
(Collins teaches extracting one or more aspects (i.e., “entities”) from a media file that the user is consuming and storing the one or more aspect in a content database 135 (i.e., 
“in response to receiving an input of at least one character in a search field while the file is being display: providing a set of search suggestions to auto-complete the input in the search field based on the terms and phrases that appear in the index that satisfy a condition with respect to the at least one character from the input” at [0031]-[0054] and Fig. 3B;
(Collins teaches a user enter a partial query of “jen” while consuming the media file “Movie1” associated with aspect “Jenifer Lawrence”. The query suggestion that match an aspect (i.e., “Jenifer Lawrence”) is provided as search suggestion to auto-complete the input in the search field)
“the search suggestions including a term from the index that starts with a character from the input and is based on or including an extracted entity of the content in the file that the user is consuming or authoring or editing” at Fig. 3B;
(Collins teaches the search suggestion “Jennifer Lawrence” including a term “Jenifer” that starts with a character “J” from the input “jen” and is based on or including the aspect of the media file that the user is consuming, authoring or editing) 
Thus, it would have been obvious to one of ordinary skill in the art to combine Collins with Wu’s teaching in order to “increase the accuracy of ranking query suggestion based on information that is specific to the user that entered the partial query, as suggested by Collins at [0001]. 

As per claim 2, Wu and Collins teach the method of claim 1 discussed above. Wu also teaches: “receiving modification to the content of the file, wherein the modification comprises an addition of new content or removal of existing content; and updating the index based on the modification to the content in the file” at [0062]-[0063].

As per claim 3, Wu and Collins teach the method of claim 1 discussed above. Wu also teaches: “in response to receiving at least one additional character in the search field: providing an updated set of search suggestions to auto-complete the input in the search field based on the terms and phrases that appear in the index” at [0056]-[0057].

As per claim 4, Wu and Collins teach the method of claim 1 discussed above. Wu also teaches:  wherein “the index is stored as metadata associated with the file” at [0047]-[0049].

As per claim 5, Wu and Collins teach the method of claim 1 discussed above. Wu also teaches: wherein “the entity extraction is performed on all words in the file” at [0047]-[0049].

As per claim 6, Wu and Collins teach method of claim 1 discussed above. Wu also teaches: wherein “the entity extraction is performed on some subset of the content in the file” at [0047]-[0049].

As per claim 7, Wu and Collins teach the method of claim 1 discussed above. Wu also teaches: “identifying other file as related files with respect to the file; and performing entity extraction on related file” at [0047]-[0049].

Claims 8-12, 15-18, 20 recites similar limitations as in claims 1-7 above and are therefore rejected by the same reasons.

As per claim 13, Wu and Collins teach the system of claim 8 discussed above. Wu also teaches: wherein “the content comprises images” at Figs. 4.

As per claim 19, Wu and Collins teach the medium of claim 15 discussed above. Wu also teaches: further comprising instructions stored thereon that when executed further direct the computing system to: rank entities extracted from the content according to characteristics of the content; and providing suggestion using the rank of .


	
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.
 	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 11, 2021